             Case 6:20-cv-00991 Document 1 Filed 10/21/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

KRISTIE LYNN MONTGOMERY,                       §
     Plaintiff,                                §
                                               §
V.                                             §                 Civil Action No. 6:20-cv-00991
                                               §
PHILLIP OSCAR KING, MICHAEL                    §
LOONEY TRUCKING, LLC, CARY A.                  §
SEBASTIAN AND CRUM TRUCKING,                   §
INC.,                                          §
      Defendants                               §

                                  NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Phillip Oscar King and Michael Looney Trucking, LLC, Defendants in

the above-entitled and numbered cause, and files their Notice of Removal and would respectfully

show the Court as follows:

                                       BACKGROUND

        1.    This lawsuit arises from a motor vehicle accident that occurred on May 11, 2019

in Belton, Bell County, Texas.

                                 PROCEDURAL HISTORY

        2.    Plaintiff filed suit in Cause No. 319,561-C, in the 169th Judicial District Court of

Bell County, Texas on August 27, 2020. Defendant Phillip Oscar King was served with process

on September 23, 2020 and Defendant Michael Looney Trucking, LLC was served with process

on September 29, 2020 and were provided a copy of Plaintiff’s Original Petition and Request for

Disclosure at such times. Defendants Phillip Oscar King and Michael Looney Trucking, LLC

filed their Original Answer in the 169th Judicial District Court of Bell County on October 14,

2020.
                Case 6:20-cv-00991 Document 1 Filed 10/21/20 Page 2 of 5




          3.     Defendants have filed this Notice of Removal within the time period required by

28 U.S.C. § 1446(b).

                                     NATURE OF THE SUIT

           4.    Plaintiff alleges that on or about May 11, 2019, she sustained damages as a result

of a motor vehicle accident that occurred in Bell County, Texas.

          5.     According to Plaintiff’s Original Petition and Request for Disclosure filed in state

court, complete diversity of citizenship exists at the time Plaintiff filed her lawsuit. As set out in

her Original Petition, Plaintiff is a citizen of the State of Texas who resides in McLennan

County, Texas. See Plaintiff’s Original Petition and Request for Disclosure, attached hereto as

Exhibit A, page 2.

          6.     As set out in Plaintiff’s Original Petition and Request for Disclosure, page 2,

Defendants Phillip Oscar King and Michael Looney Trucking, LLC are not domiciled in the

State of Texas. Indeed, Plaintiff’s Original Petition shows that Defendant Phillip Oscar King is a

nonresident motorist who resides in Arkansas. Moreover, as Plaintiff has pled in her Original

Petition and Request for Disclosure, Defendant Michael Looney Trucking, LLC is a foreign

limited liability company with its corporate headquarters located in Arkansas. See Exhibit A,

page 2.

          7.     As set out in Plaintiff’s Original Petition and Request for Disclosure, page 2,

Defendants Cary A. Sebastian and Crum Trucking, Inc. are not domiciled in the State of Texas.

Indeed, Plaintiff’s Original Petition shows that Defendant Cary A. Sebastian is a nonresident

motorist residing in Indiana. Moreover, as Plaintiff has pled in her Original Petition and Request

for Disclosure, Defendant Crum Trucking, Inc. is a foreign limited liability company with its

corporate headquarters in Indiana. See Exhibit A, page 2.



                                                 -2-
              Case 6:20-cv-00991 Document 1 Filed 10/21/20 Page 3 of 5




                                    BASIS FOR REMOVAL

       7.      Removal is proper because there is complete diversity of citizenship between

Plaintiff and Defendants as pled on the face of Plaintiff’s Original Petition and Request for

Disclosure.

       8.      As conveyed in Plaintiff’s Original Petition and Request for Disclosure, the

amount in controversy exceeds $200,000.00. See Exhibit A page 8.

       9.      The consent to removal by Defendants Phillip Oscar King and Michael Looney

Trucking, LLC is shown by the filing of this request by Defendants King and Michael Looney

Trucking. Additionally, Defendants Cary A. Sebastian and Crum Trucking, Inc. consent to

removal of this lawsuit.     After discussing removal with counsel for Defendants Cary A.

Sebastian and Crum Trucking, Inc., express permission was given to sign his name to the

attached, Exhibit B, Notice of Consent to Removal by Defendants Cary A. Sebastian and Crum

Trucking, Inc. that is incorporated herein by reference. Therefore, all of the named Defendants

consent to the removal of this action.

                                VENUE AND JURISDICTION

       10.     This lawsuit is being removed to the United States District Court, Western

District of Texas, Waco Division pursuant to 28 U.S.C. § 1441(a) because this district and

division represent the location in which the removed action has been pending.

       11.     This Court has jurisdiction of this action by virtue of the provisions of 28 U.S.C.

§ 1332 in that this is a case of complete diversity of citizenship between the parties with the

amount in controversy exceeding $75,000.00, exclusive of interest and costs. See generally

Garcia v. Koch Oil of Texas, Inc., 351 F.3d 636, 638 (5th Cir. 2003).




                                              -3-
             Case 6:20-cv-00991 Document 1 Filed 10/21/20 Page 4 of 5




                          DEFENDANTS’ NOTICE OF REMOVAL
                             IS PROCEDURALLY CORRECT

       12.     Defendants Phillip Oscar King and Michael Looney Trucking, LLC attach to this

notice all process, pleadings and orders filed in the state court action as required by 28 U.S.C.

§1446(a). (See Exhibit C, Index of Matters Being Filed)

                                         JURY DEMAND

       13.     Defendants Phillip Oscar King and Michael Looney Trucking, LLC made a

demand for a jury trial in State District Court and tendered the jury fee.

                                 NOTICE TO STATE COURT

       14.     Defendants will promptly file a copy of this Notice of Removal with the Clerk of

the State Court in which this action is pending.

                                                    Respectfully submitted,

                                                    CASTAGNA SCOTT LLP
                                                    1120 S. Capital of Texas Highway
                                                    Building 2, Suite 270
                                                    Austin, Texas 78746
                                                    512.329.3290
                                                    888.255.0132 facsimile


                                                   By: /s/ Lynn S. Castagna
                                                      Lynn S. Castagna
                                                      State Bar No. 03980520
                                                      lynn@texasdefense.com
                                                      Daryl R. Hayes
                                                      State Bar No. 00790844
                                                      daryl@texasdefense.com

                                                    ATTORNEYS FOR DEFENDANTS
                                                    PHILLIP OSCAR KING and MICHAEL
                                                    LOONEY TRUCKING, LLC




                                                -4-
             Case 6:20-cv-00991 Document 1 Filed 10/21/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of October, 2020, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system which will send notification of such filing, to

the following:

Michael “Shane” McGuire                           Attorney for Plaintiff
THE McGUIRE FIRM, P.C.                            KRISTIE LYNN MONTGOMERY
102 N. College Street, Suite 301
Tyler, Texas 75702
903.287.2878
903.630.7173
shane@mcguirefirm.com

Ken “Keith” Miller                                Attorney for Plaintiff
LAW OFFICE OF KEITH MILLER                        KRISTIE LYNN MONTGOMERY
100 E. Ferguson, Suite 101
Tyler, Texas 75702
903.597.4090
903.597.3692 facsimile
keith@5974090.net

Jay R. Downs                                      Attorney for Defendants
DOWNS STANFORD, P.C.                              CARY A. SEBASTIAN and
2001 Bryan Street, Suite 4000                     CRUM TRUCKING, INC.
Dallas, Texas 75201
512.891.7771
512.891.7772 facsimile
jdowns@downsstanford.com


and a true and correct copy of the foregoing document has been served upon the above

participants, via email at the email addresses set forth above, in accordance with the Federal

Rules of Civil Procedure.


                                                      /s/ Lynn S. Castagna
                                                     Lynn S. Castagna




                                               -5-
